NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3576-15T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

VINCENT D. BANKS,
a/k/a RYHIM JOHNSON,

        Defendant-Appellant.

___________________________________

              Submitted November 15, 2017 – Decided November 29, 2017

              Before Judges Fuentes, Koblitz and Manahan.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Indictment No.
              13-10-1416.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Rebecca Gindi, Assistant Deputy
              Public Defender, of counsel and on the
              briefs).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Sarah E. Ross, Deputy
              Attorney General, of counsel and on the
              brief).

PER CURIAM
    We have been advised prior to argument that this matter has

been amicably adjusted and the parties have stipulated to the

dismissal of this appeal.   Accordingly, the appeal is dismissed

with prejudice and without costs.




                               2                         A-3576-15T3